DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026010.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-9 are objected to because of the following informalities:  typographical error.  Claims 7-9 recite the limitation “The wellbore isolation device according got claim” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (US 2018/0305996).
Claim 1. Duan discloses A wellbore isolation device (Abstract) comprising: a mandrel (210, 310); a sealing element (230, 330) disposed around at least a portion of the mandrel, wherein the sealing element comprises a swellable material ([0022]; [0064]); and a delay coating (250, 350) disposed on at least a portion of an outer surface of the sealing element ([0020]; [0022]; [0063]), wherein the delay coating comprises a cross-linked polymer ([0031]; [0045]; [0052]), and the delay coating is configured to swell or degrade in a wellbore fluid ([0023]; [0060] – [0067]).  

Claim 15. Duan discloses A method of manufacturing a wellbore isolation device (Abstract) comprising: disposing a sealing element around at least a portion of a cylindrical mandrel, wherein the sealing element comprises a swellable material ([0022]; [0064]); and disposing a coating on at least a portion of an outer surface of the sealing element, wherein the delay coating comprises a cross-linked polymer and is configured to swell or degrade in a wellbore fluid ([0020]; [0022]; [0023; [0060] – [0067]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2018/0305996) in view of Richards et al. (US 2016/0115759).
Claim 2. Duan discloses The wellbore isolation device according to claim 1.  Duan does not disclose wherein the delay coating has a glass transition temperature of from 80°F to 180°F.  Instead, Duan discloses a delay coating having a glass transition temperature (Tg) of about 100°C to about 300°C ([0045]; [0052]).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the curing catalysts ([0042]) and/or curing agents ([0043]) for the polymeric coating in Duan to achieve the glass transition range as claimed, because it has been held that In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Moreover, Richards teaches a well seal tool comprising a polymeric seal element (Abstract), wherein certain characteristics and criteria of the polymer may be selected based on the application of the polymer, the desired characteristics by the well operators, and/or other reasons such as swellability ([0075]).  Richards teaches that the polymer can include epoxy ([0077]; [0093]), and Richards further teaches optimizing curing time for in situ curing of the polymer ([0175]) as well as optimizing the glass transition temperature and breadth of transition ([0176]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the seal element materials in Duan for the desired application, as taught by Richards, in order to elevate the relevant transition (i.e. the glass transition temperature) of the polymer and thereby induce a more pronounced change in the viscoelastic response ([0176]).
Claim 5. Duan discloses The wellbore isolation device according to claim 1.  Duan does not explicitly disclose wherein the cross-linked polymer is cross-linked by exposure to at least one of ultraviolet radiation, infrared radiation, or microwave radiation.  However, Duan does disclose that the epoxy base can be cured or crosslinked under known conditions ([0045]).  Moreover, Richards teaches radiation induced crosslinking ([0176]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the crosslinking process in Duan with radiation induced crosslinking, as taught by Richards, in order to elevate the relevant transition (i.e. the glass transition temperature) of the polymer and thereby induce a more pronounced change in the viscoelastic response ([0176]).
Claim 6. Duan discloses The wellbore isolation device according to claim 1.  Duan discloses that the epoxy polymer comprises a polymer derived from an epoxy base and a curing agent having wherein the delay coating comprises a thiol polymer.  However, Richards teaches thiol curing agents for epoxy compounds ([0130]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify / substitute the curing agent in Duan with a thiol curing agent, as taught by Richards, in order to promote crosslinking of the epoxy resin to form a polymer suitable for its downhole application ([0075]; [0122]).
Claim 7. Duan discloses The wellbore isolation device according [[got]] to claim 1.  Duan does not disclose wherein the delay coating is a tape wound around the outer surface of the sealing element.  However, Richards teaches a seal element (630) comprising a retention cord (634) wrapped around a polymer ring (632), wherein a material of the retention cord (634) is a swellable rubber (Fig. 13B; [0047]).
Claim 8. Duan in view of Richards teach The wellbore isolation device according [[got]] to claim 7.  Duan discloses that the epoxy polymer comprises a polymer derived from an epoxy base and a curing agent having cleavable bonds ([0043]), but Duan does not explicitly disclose wherein the delay coating comprises a thiol polymer.  However, Richards teaches thiol curing agents for epoxy compounds ([0130]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify / substitute the curing agent in Duan with a thiol curing agent, as taught by Richards, in order to promote crosslinking of the epoxy resin to form a polymer suitable for its downhole application ([0075]; [0122]).
Claim 9. Duan discloses The wellbore isolation device according [[got]] to claim 7.  Duan does not explicitly disclose wherein the cross-linked polymer is cross-linked by exposure to at least one of ultraviolet radiation, infrared radiation, or microwave radiation.  However, Duan does disclose that the epoxy base can be cured or crosslinked under known conditions ([0045]).  Moreover, Richards teaches radiation induced crosslinking ([0176]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the crosslinking process in Duan with radiation 
Claim 16. Duan discloses The method according to claim 15.  Duan discloses a wellbore isolation device (Abstract) comprising a mandrel (210, 310); a sealing element (230, 330) disposed around at least a portion of the mandrel, wherein the sealing element comprises a swellable material ([0022]; [0064]); and a delay coating (250, 350) disposed on at least a portion of an outer surface of the sealing element ([0020]; [0022]; [0063]), wherein the delay coating comprises a cross-linked polymer ([0031]; [0045]; [0052]).  Duan does not explicitly disclose wherein disposing the coating comprises: spraying a liquid onto the outer surface of the sealing element, wherein the liquid comprises a cross-linkable polymer; and cross-linking the cross-linkable polymer.  However, Duan does disclose a liquid composition (250, 350) applied to the surface of the swellable element (230, 330) and cured by the hot plate (280) or the heating lamp (380), wherein the cured liquid composition (250, 350) forms the degradable polymeric element that can be crosslinked ([0045]; [0052]; [0060] – [0067]).  Moreover, Richards teaches that the polymer can include crosslinked epoxy ([0077]; [0093]; [0122]) and that the curable polymer / composite may be formed by coating a substrate with a curable polymer, therein the coating may be performed by various procedures, such as spray coating ([0167] – [0169]).  Therefore, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to coat the polymer in Duan with a spray coating process, as taught by Richards, which is a coating technique well known in the art.
Claim 17. Duan in view of Richards teach The method according to claim 16.  Duan does not disclose wherein cross-linking the cross-linkable polymer comprises: exposing the sprayed liquid to at least one of ultraviolet radiation, infrared radiation, or microwave radiation.  However, Duan does 
Claim 18. Duan in view of Richards teach The method according to claim 16.  Duan does not disclose wherein cross-linking the cross-linkable polymer comprises: spraying a second liquid onto the sprayed liquid.  However, Duan does disclose a liquid composition (250, 350) applied to the surface of the swellable element (230, 330) and cured by the hot plate (280) or the heating lamp (380), wherein the cured liquid composition (250, 350) forms the degradable polymeric element that can be crosslinked ([0045]; [0052]; [0060] – [0067]).  Moreover, Richards teaches that the polymer can include crosslinked epoxy ([0077]; [0093]; [0122]) and that the curable polymer / composite may be formed by coating a substrate with a curable polymer, therein the coating may be performed by various procedures, such as spray coating ([0167] – [0169]).  Therefore, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to coat the polymer in Duan with a spray coating process, as taught by Richards, which is a coating technique well known in the art.
Claim 19. Duan discloses The method according to claim 15.  Duan does not disclose wherein disposing the coating comprises: winding a tape comprising the cross-linked polymer around the sealing element.  However, Richards teaches a seal element (630) comprising a retention cord (634) wrapped around a polymer ring (632), wherein a material of the retention cord (634) is a swellable rubber (Fig. 13B; [0047]).

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2018/0305996) in view of Adkins et al. (WO 2017/151118 A1).
Claim 10. A method of isolating a portion of a wellbore comprising: disposing a tubular string comprising a wellbore isolation device incorporated therein within a wellbore in a subterranean formation, wherein the wellbore isolation device comprises: a cylindrical sealing element with an internal bore, wherein the sealing element comprises a swellable material that is configured to swell in a first wellbore fluid; and a delay coating disposed on at least a portion of an outer surface of the sealing element, wherein the delay coating comprises a cross-linked polymer and is configured to swell or degrade in a second wellbore fluid, introducing the second wellbore fluid within the wellbore to cause the delay coating to swell or degrade; and introducing the first wellbore fluid within the wellbore to cause the sealing element to swell such that the sealing element exhibits a radial expansion, wherein the second wellbore fluid may be the same or different from the first wellbore fluid.
Duan discloses a sealing system in a wellbore (Abstract), the sealing system comprising: a mandrel (210, 310); a swellable element (230, 330) disposed around at least a portion of the mandrel ([0022]; [0064]); and a delay coating (250, 350) disposed on at least a portion of an outer surface of the swellable element ([0020]; [0022]; [0063]), wherein the delay coating comprises a cross-linked polymer ([0031]; [0045]; [0052]), and the delay coating is configured to swell or degrade in a wellbore fluid ([0023]; [0060] – [0067]).  Duan discloses wherein the swellable element (230, 330) is configured to swell in a first fluid such as water, oil, or a combination thereof ([0057]); and a liquid composition (250, 350) applied to a surface of the swellable element (230, 330) and cured by a hot plate (280) or a heating lamp (380), wherein the cured liquid composition (250, 350) forms a degradable polymeric element configured to delay swelling of the swellable element (230, 330), the degradable polymeric element can be crosslinked, and the degradable polymeric element is configured to degrade in a second fluid such as water, brine, an acid, a base, or a combination thereof; introducing the second downhole fluid within 
Duan does not explicitly disclose introducing the first wellbore fluid within the wellbore to cause the sealing element to swell such that the sealing element exhibits a radial expansion.  However, Adkins teaches a swellable packer assembly for sealing a subterranean wellbore, wherein the assembly may include a shroud for maintaining a sealing element in a fully inactivated configuration until the packer assemblies reach a predetermined location in the wellbore (Abstract), wherein after dissolving a shroud member (106) configured to delay swelling of a sealing element (104), a trigger fluid is pumped into a wellbore (12) to cause the sealing element (104) to swell such that the sealing element (104) exhibits a radial expansion (Figs. 3A-4; p. 10, line 4 – p. 11, line 7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the sealing system in Duan with a sealing element that exhibits radial expansion when contacted with a trigger fluid introduced into the wellbore, as taught by Adkins, in order to seal and/or isolate two or more adjacent portions of an annular space surrounding the tubing string or other conveyance (Fig. 1; p. 11, lines 8-18).
Claim 11. Duan in view of Adkins teach The method according to claim 10.  Duan discloses wherein the delay coating (250, 350) is disposed on an entire outer surface of the sealing element (230, 330) and provides a fluid-tight seal between the outer surface of the sealing element and the wellbore ([0060] – [0067]).  
Claim 14. Duan in view of Adkins teach The method according to claim 10.  Duan further discloses wherein the first wellbore fluid is different from the second wellbore fluid ([0057]; [0067]).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2018/0305996) in view of Adkins et al. (WO 2017/151118 A1), further in view of Richards et al. (US 2016/0115759).
The method according to claim 10.  Duan does not disclose wherein the delay coating has a glass transition temperature of from 80°F to 180°F.  Instead, Duan discloses a delay coating having a glass transition temperature (Tg) of about 100°C to about 300°C ([0045]; [0052]).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the curing catalysts ([0042]) and/or curing agents ([0043]) for the polymeric coating in Duan to achieve the glass transition range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Moreover, Richards teaches a well seal tool comprising a polymeric seal element (Abstract), wherein certain characteristics and criteria of the polymer may be selected based on the application of the polymer, the desired characteristics by the well operators, and/or other reasons such as swellability ([0075]).  Richards teaches that the polymer can include epoxy ([0077]; [0093]), and Richards further teaches optimizing curing time for in situ curing of the polymer ([0175]) as well as optimizing the glass transition temperature and breadth of transition ([0176]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the seal element materials in Duan for the desired application, as taught by Richards, in order to elevate the relevant transition (i.e. the glass transition temperature) of the polymer and thereby induce a more pronounced change in the viscoelastic response ([0176]).
Claim 13. Duan in view of Adkins teach The method according to claim 10.  Duan discloses that the epoxy polymer comprises a polymer derived from an epoxy base and a curing agent having cleavable bonds ([0043]), but Duan does not explicitly disclose wherein the delay coating comprises a thiol polymer.  However, Richards teaches thiol curing agents for epoxy compounds ([0130]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify / .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2018/0305996).
Claim 3. Duan does not explicitly disclose wherein the delay coating has a dissolution rate in water of 0.01 mm/day to 1.0 mm/day at a temperature of 200°F.  
Claim 4. Duan does not explicitly disclose wherein the delay coating has a dissolution rate in water of 0.05 mm/day to 0.75 mm/day at a temperature of 200°F.  
However, Duan does disclose that to further control the swelling profile of swellable element, a fluid such as an acid can be introduced downhole to accelerate the degradation of the degradable element at the time when sealing is desired ([0067]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the degradation rate of the degradable element(s) in Duan to the range as claimed, because it has been held In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674